Hunt, J.,
delivered the opinion of the court:
This suit is brought to recover the proceeds of 255 bales of cotton which the claimants allege belonged to them and had been stored for safe-keeping on the plantation of one James Todd, near Berwick City, in Louisiana, during the years 1861 and 1862.
The facts shown are,"that the cotton thus claimed had been stored on the plantation of Robert A. and James Todd by the claimants, and that on'the 6th of November, 1862, it was captured and carried away by order of Lieutenant-Commander Buchanan, United'States Navy. It was conveyed to Brashear City and was sent thence to New Orleans, where it was turned over to the sequestration commission, a military tribunal established by the commander of the Department of the Gulf. By order of that tribunal it was sold; and its proceeds, after paying the expenses of transportation and sale, amounted to the sum of $52,569.55. This sum was received by the commission; and on the 16th December, 1862, it was in turn qmd over by them to A. J. Butler, as the attorney in fact of Lieutenant-Commander Buchanan.
The claimants’ petition alleges that “ these proceeds, there is good reason to believe, have been accounted for to the Treasury of .the United States.” It contains no reference to the acts of Congress relative to captured and abandoned property, and states no case under those acts.
The jurisdiction of this court on this subject is limited to claims for the proceeds of such property paid into the Treasury *193of tlie United States. It is shown by the findings of the court that the proceeds of this cotton have never reached the Treasury, either actually or constructively. They were paid out by the sequestration commission months before the passage of the first act conferring jurisdiction upon this court in cases of captured and abandoned property. The court has no jurisdiction in the case. (Spencer v. United States, 8 C. Cls. R., 294.)
It is urged that the several written instruments in evidence before us are not proven, but are fictitious and fraudulent on their face: and that the paper purporting to be a sale of 255 bales of cotton from R. A. Todd to Buchanan is a forgery. These instruments form part of the records and archives of the sequestration commission. The court finds them genuine and not fictitious or forged.
As to the effect of these documents upon the rights of the claimants or upon the divestiture of their alleged title to the cotton claimed, we are not called upon to express an opinion. If the military and naval officers of the government have erroneously or tortiously appropriated or disposed of the property of the claimants, this court, is expressly prohibited from exercising jurisdiction over their claim for the redress of such injury by the provisions' of the Act July 4, 1864 (Rev. Stat., tit. XIII, sec. 1061).
It is therefore ordered that the claimants’ petition be dismissed.